Citation Nr: 1537385	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


(The issues of entitlement to service connection for rheumatism and for osteoporosis are the subject of a separate Board decision also being issued at this time.)

WITNESS AT HEARING ON APPEAL

Appellant, D.A.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The appellant had service in the Philippine Scouts from April 1946 to January 1949. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The appellant testified at a hearing at the RO before the undersigned in January 2014; a transcript of the hearing is of record.  The issue of entitlement to a TDIU was previously before the Board in September 2014 at which time the case was remanded to the Agency of Original Jurisdiction (AOJ) in compliance with due process requirements.

This appeal was processed using the VBMS paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the pendency of the appeal, the RO, in January 2014, granted service connection for bilateral hearing loss and assigned a 30 percent rating, effective on May 14, 2013.  The RO also granted service connection for tinnitus and assigned a 10 percent rating, also effective on May 14, 2013.  

At the Board hearing in January 2014, the Veteran indicated his intent to file a claim for an increased rating for his service-connected hearing loss disability.  This was followed by a written request on VA Form 21-4138 in January 2014 for "increased compensation", as well as a request in June 2015 for higher evaluations.  Thus, in view of the fact that a decision with respect to the claim for a higher evaluation for bilateral hearing loss (and tinnitus) may have an impact of the claim for a TDIU, the claim for a TDIU must be deferred pending the adjudication of the increased rating claims.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After completing any development deemed appropriate with respect to the claims for higher evaluations for service-connected bilateral hearing loss disability and tinnitus, adjudicate these issues as well as the issue of entitlement to a TDIU.  If any benefit sought on appeal is denied, provide the Veteran with a supplemental statement of the case and afford him the appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




